Name: Commission Regulation (EEC) No 2448/80 of 25 September 1980 fixing the export refunds on beef and veal
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 253/28 Official Journal of the European Communities 26. 9 . 80 COMMISSION REGULATION (EEC) No 2448/80 of 25 September 1980 fixing the export refunds on beef and veal whereas, in the case of meat of bovine animals, boned or boneless, salted and dried, there are tradi ­ tional trade flows to Switzerland ; whereas, to the extent necessary to allow this trade to continue, the refund must be fixed at an amount which will cover the difference between prices on the Swiss market and export prices in the Member States ; Whereas, in the case of certain other cuts and preserves of meat or offals shown in the Annex under subheading 1 6.02 B III b) 1 bb), Community participa ­ tion in international trade may be ensured by granting a refund which takes account of the refund hitherto granted to exporters ; Whereas, in the case of other beef and veal products, a refund need not be fixed since Community participa ­ tion in world trade in these products is not signifi ­ cant ; Whereas, if the refund system is to operate normally, refunds should be calculated on the following basis :  in the case of currencies which are maintained in relation to each other at any given moment within a band of 2-25 %, a rate of exchange based on their effective parity,  for other currencies, an exchange rate based on the arithmetic mean of the spot market rates of each of these currencies recorded for a given period in relation to the Community currencies referred to in the previous indent ; Whereas the Management Committee for Beef and Veal has not delivered an opinion within the time limit set by its chairman, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 291 6/79 (2), and in particular the first sentence of Article 18(5) thereof, Having regard to the opinion of the Monetary Committee, Whereas Article 18 of Regulation (EEC) No 805/68 provides that the difference between prices on the world market for the products listed in Article 1 of that Regulation and prices for those products within the Community may be covered by an export refund ; Whereas Council Regulation (EEC) No 885/68 of 28 June 1968 (3), as last amended by Regulation (EEC) No 427/77 (4), lays down general rules for granting export refunds and criteria for fixing the amount of such refunds ; Whereas it follows from applying these rules and criteria to the foreseeable situation on the market in beef and veal that the refund should be as set out below ; Whereas the current market situation in the Commu ­ nity and sales outlets, particularly in non-member countries, leads to granting export refunds on adult bovine animals of a live weight of at least 300 kilo ­ grams ; whereas experience gained in recent years has shown that it is advisable to treat live pedigree breeding animals of a weight of at least 300 kilograms in an identical manner to other bovine animals, while subjecting them to certain special administrative formalities ; Whereas it is necessary to grant refunds for the export to certain destinations of certain fresh or chilled meat listed in the Annex under subheading ex 02.01 A II a) and of certain frozen meat listed in the Annex under subheading ex 02.01 A II b) and of certain other prepared or preserved meat or meat offal listed in the Annex under subheading 16.02 B III b) 1 aa) ; HAS ADOPTED THIS REGULATION : Article 1 The list of products on which the export refund referred to in Article 18 of Regulation (EEC) No 805/68 is granted and the amount of that refund shall be as set out in the Annex hereto. (i ) OJ No L 148, 28. 6. 1968, p. 24. Article 2 This Regulation shall enter into force on 1 October 1980. (2) OJ No L 329, 24. 12. 1979, p. 15. h) OJ No L 156, 4. 7. 1968, p. 2. (&lt;) OJ No L 61 , 5. 3. 1977, p. 16. 26. 9. 80 Official Journal of the European Communities No L 253/29 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 September 1980. For the Commission Finn GUNDELACH Vice-President No L 253/30 Official Journal of the European Communities 26. 9. 80 ANNEX to the Commission Regulation of 25 September 1980 fixing die export refunds on beef and veal (ECU/100 kg) CCT heading No Description Refund l  Live weight  ex 01.02 A Live domestic animals of the bovine species : I. Pure-bred breeding animals : (a) Adult bovine animals with a live weight equal to or greater than 300 kg II . Other than pure-bred breeding animals : (a) Adult bovine animals with a live weight equal to or greater than 300 kg :  For export to third countries, except the Soviet Union 68-000 moo  Net weight  ex 02.01 A n Meat of bovine animals : a) Fresh or chilled : 1 . Carcases, half-carcases or 'compensated' quarters : (aa) The front part of a carcase or of a half-carcase com ­ prising all the bones and the scrag, neck and shoulder but with more than 10 ribs :  For export to North African, Near and Middle East countries (')  For export to West, Central, East and South African countries (*) and to European third countries (*) (*), except the Soviet Union  Other third countries, except the United States of America and the Soviet Union (bb) Other :  For export to North African, Near and Middle East countries (*)  For export to West, Central, East and South African countries (*) and to European third countries (*) (*), except die Soviet Union  Other third countries, except the United States of America and the Soviet Union 2. Separated or unseparated forequarters :  For export to North African, Near and Middle East countries (*)  For export to West, Central, East and South African countries (*) and to European third countries (*) {*), except the Soviet Union  Other third countries, except the United States of America and the Soviet Union 3. Separated or unseparated hindquarters :  For export to North African, Near and Middle East countries (*)  For export to West, Central, East and South African countries (*) and to European third countries (') (*), except the Soviet Union  Other third countries, except the United States of America and the Soviet Union 95.000 «8-000 72-500 129-500 122-500 103-000 95.000 88-000 72-500 104-000 «157-000 133-500 26. 9. 80 Official Journal of the European Communities No L 253/31 (ECU/100 kg) CCT heading No Description Refund  Net weight  ex 02.01 A II Icont'd) 4. Other : (aa) Unboned (bone-in) :  For export to North African, Near and Middle East countries (')  For export to West, Central, East and South Afri ­ can countries (') and to European third countries (') (*), except the Soviet Union  Other third countries, except the United States of America and the Soviet Union ex (bb) Boned or boneless, excluding the thin flanks and the shin, each piece individually wrapped :  For export to North African, Near and Middle East countries (')  For export to West, Central, East and South Afri ­ can countries (') and to European third countries (') (*), except the Soviet Union  Other third countries, except the United States of America and the Soviet Union  For export to the United States of America carried out in accordance with Regulation (EEC) No 2973/79 (*) b) Frozen : 1 . Carcases, half-carcases or 'compensated* quarters : (aa) The front part of a carcase or of a half-carcase com ­ prising all the bones and the scrag, neck and shoulder but with more than 10 ribs :  For export to North African, Near and Middle East countries (*)  For export to West, Central, East and South African countries (*) and to European third countries (*) (*), except the Soviet Union (bb) Other :  For export to North African, Near and Middle East countries (*)  For export to West, Central, East and South African countries (*) and to European third countries (') (*), except the Soviet Union 2. Separated or unseparated forequarters :  For export to North African, Near and Middle East countries (*)  For export to West, Central, East and South African coun ­ tries (*) and to European third countries (*) (*), except the Soviet Union 3. Separated or unseparated hindquarters :  For export to North African, Near and Middle East countries (*)  For export to West, Central, East and South African coun ­ tries (') and to European third countries (*) (*), except the Soviet Union 95.000 88-000 72-500 141-194 134-194 113-037 107-000 89-000 82-000 108.500 101-500 89-000 82-000 128-000 121-000 No L 253/32 Official Journal of the European Communities 26. 9. 80 (ECO/100 kg) OCT heading No Description Refund ! Net weight  ex 02.01 A II (cont 'd) ex 02.06 CI a) 2 ex 16.02 B m b) 1 I 4. Other : (aa) Unboned (bone-in) :  For export to North African, Near and Middle East countries (*)  For export to West, Central, East and South Afri ­ can countries (*) and to European third countries (! ) (*), except the Soviet Union ex (bb) Boned or boneless, excluding the thin flanks and the shin each piece individually wrapped :  For export to the United States of America carried out in accordance with Regulation (EEC) No 2973/79 (*)  For export to North African, Near and Middle East countries (')  For export to West, Central, East and South Afri ­ can countries (1) and to European third countries (*) (*), except the Soviet Union Other boned or boneless :  For export to the United States of America carried out in accordance with Regulation (EEC) No 2973/79 ( ») Meat of bovine animals, boned or boneless, salted and dried :  For export to Switzerland Other preparations and preserves containing bovine meat or offals, except those finely homogenized (*) : ex (aa) Uncooked, containing by weight the following percentages of bovine meats (excluding offal and fat) : ( 11) 80 ¢/ ¢ or more of meat :  For export to North African, Near and Middle East countries (')  For export to West, Central, East and South Afri ­ can countries (*) and to European third countries (*) (f), except the Soviet Union (22) 60 ¢/ ¢ or more, but less than 80 ¢/ ¢ of meat :  For export to African, Near and Middle East (*) and European third countries (')(*), except the Soviet Union (33) 40 ¢/ ¢ or more, but less than 60 ¢/ ¢ of meat :  For export to African, Near and Middle East (*) and European third countries (')(*), except the Soviet Union »9-000 82-000 107-000 107-000 100.000 107-000 «4-679 98.880 91.880 55-007 37-478 26. 9. 80 Official Journal of die European Communities No L 253/33 (ECU/100 kg) CCT heading No Description Refund  Net weight  ex 16.02 B III b) 1 (cont'd) ex (bb) Other, containing by weight the following percentages of bovine meats (excluding oral and fat) : (11) 80 % or more of meat :  For export to third countries, except the Soviet Union (22) 60 ¢/ ¢ or more, but less than 80 ¢/ ¢ of meat :  For export to third countries,except the Soviet Union (33) 40 % or more, but less than 60 % of meat :  For export to third countries, except the Soviet Union (44) 20 ¢/ ¢ or more, but less than 40 ¢/ ¢ of meat :  For export to third countries, except the Soviet Union 45-336 27-201 18-134 9-067 (1) Within die meaning of Commission Regulation (EEC) No 2566/79 (OJ No L 294, 21. 11 . 1979, p. 5) (*) Within the meaning of this Regulation those destinations mentioned in Article 5 of Regulation (EEC) No 2730/79 (OJ No L 317, 12. 12. 1979, p. 1) to be understood as European third countries. (*) OJ No L 336, 29. 12. 1979, p. 44. (*) The products which contain a small quantity of visible pieces of meat are also excluded. NB : Article 7 of Regulation (EEC) No 885/68 provides that no export refunds shall be granted on products imported from thud countries and re-exported to third countries.